Filed Pursuant to Rule 424(b)(3) Registration File No.333-154159 PROSPECTUS CHINA VALVES TECHNOLOGY, INC. 17,750,620 Shares of Common Stock This prospectus relates to 17,750,620 shares of common stock of China Valves Technology, Inc. that may be sold from time to time by the selling stockholders named in this prospectus, which includes · 17,180,821 shares of common stock; and · 569,799 shares of common stock issuable upon the exercise of warrants held by some of the selling stockholders. We will not receive any of the proceeds from the sale of shares of our common stock by the selling stockholders but we will receive funds from the exercise of the warrants held by the selling stockholders if and when those warrants are exercised for cash. We will use any proceeds from the exercise of such warrants for general corporate and working capital purposes. Our common stock is quoted on the OTC Bulletin Board maintained by the Financial Industry Regulatory Authority, or FINRA, under the symbol “CVVT.OB.”The closing bid price for our common stock on March 31, 2009 was $4.00 per share, as reported on the OTC Bulletin Board . Any participating broker-dealers and any selling stockholders who are affiliates of broker-dealers may be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the Securities Act, and any commissions or discounts given to any such broker-dealer or affiliate of a broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Investing in our common stock involves a high degree of risk.See “Risk Factors” beginning on page6 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is April 7, 2009. Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 16 USE OF PROCEEDS 17 DETERMINATION OF OFFERING PRICE 17 DILUTION 17 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 18 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 CORPORATE STRUCTURE AND HISTORY 35 OUR BUSINESS 39 MANAGEMENT 47 EXECUTIVE COMPENSATION 49 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS; CORPORATE GOVERNANCE 51 CHANGE IN ACCOUNTANTS 52 SELLING STOCKHOLDERS 53 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 58 DESCRIPTION OF SECURITIES TO BE REGISTERED 60 SHARES ELIGIBLE FOR FUTURE SALE 60 PLAN OF DISTRIBUTION 62 LEGAL MATTERS 63 EXPERTS 63 WHERE YOU CAN FIND MORE INFORMATION 64 FINANCIAL STATEMENTS F-1 You should only rely on the information contained in this prospectus.We have not, and the selling stockholders have not, authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. Table of Contents PROSPECTUS SUMMARY The items in the following summary are described in more detail later in this prospectus.This summary provides an overview of selected information and does not contain all of the information you should consider.Therefore, you should also read the more detailed information set out in this prospectus, including the financial statements, the notes thereto and matters set forth under “Risk Factors.” In this prospectus, unless indicated otherwise, references to · the "Company," China Valves," "we," "us" and "our"are references to the combined business of China Valves Technology, Inc. and its subsidiaries, China Fluid EquipmentHoldings Limited, and Henan Tonghai Fluid Equipment Co., Ltd.; · “China Valve Samoa” are references to “China Valve Holdings Limited” incorporated in Samoa; · “China Valve Hong Kong” are references to “China Valve Holdings Limited” incorporated in Hong Kong ; · “China Fluid Equipment” are references to “China Fluid Equipment Holdings Limited” incorporated in Hong Kong; · “Henan Tonghai Fluid” are references to Henan Tonghai Fluid Equipment Co., Ltd. incorporated in China; · “Henan Tonghai Valve” are references to Henan Tonghai Valve Technology Co., Ltd. incorporated in China; · “Zhengdie Valve” are references to Zhengzhou City Zhengdie Valve Co., Ltd. incorporated in China; · “High Pressure Valve” are references to Henan Kaifeng High Pressure Valve Co., Ltd. incorporated in China; · “The Casting Company” are references to Kaifeng High Pressure Valve Steel Casting Limited Liabilities Company; · “Operating Subsidiaries” are references to Zhengdie Valve and High Pressure Valve; · “China” and “ PRC” are references to the People’s Republic of China; · “RMB” are references to Renminbi, the legal currency of China; · “HKD” are references to the Hong Kong Dollar; · “$” are references to the legal currency of the United States. The Company China Valves Technology, Inc., is a Nevada holding company which conducts its operations through China-based operating subsidiaries. We are primarily engaged in the business of developing, manufacturing and selling high-quality metal valves. We manufacture and sell over 700 models of low, medium and high-pressure valves according to differing standards and specifications, in a variety of diameters ranging from 3mm to 1,300mm and with pressure caps that range from 150lbs to 4,500lbs. Our mix of valve products can be used in temperatures ranging from -196 degrees Celsius to 610 degrees Celsius. We sell our products to customers in the electricity, petroleum, chemical, water, gas and metal industries throughout China. Our sales revenue and net income (loss) were $65,947,615 and $(4,236,845), respectively, during the year ended December 31, 2008, and $37,036,282 and $7,142,592, respectively, during the same period in 2007. Our net loss for the year ended December 31, 2008 includes a noncash charge for stock compensation expense of $14,998,974. Our operations are headquartered in Kaifeng, Henan Province, PRC.Our two Chinese operating subsidiaries are Zhengdie Valve and High Pressure Valve. Our Industry The valve industry in China is large and growing as a result of growth in urbanization and heavy industrialization throughout all of China.The Company believes that increased demand for energy and water treatment in urban centers will increase demand for valve products. Our industry is usually categorized into the following five major segments depending on the end user of the particular valve products: (i) oil; (ii) power; (iii) water supply; (iv) petrochemical; and (v) metallurgy. The oil segment and the power segment rank as the largest segments accounting for 25% and 21%, respectively, followed by the water supply, petrochemical and metallurgy segments with 14%, 12%, and 8% market share, respectively. Miscellaneous and varied end users of valve products account for the remaining 20% market share. According to the China Valve Industry Association’s research, sales of valve products in the Chinese domestic market in 2007 reached $6.97 billion, an increase of 30% from the previous year, and the Chinese market is expected to increase at an annual rate of more than 30% for the next 5 years. 1 Table of Contents The power industry in China has experienced rapid growth aided particularly by economic reforms by the Chinese government and the opening of the Chinese market to the outside world. In 2006, total installed capacity achieved 600 million KW and generated electricity volume of 284 million KWh, both of which were the highest in the world. Currently in China, there are sixteen thermal power projects under construction or scheduled to commence operation in the near future.We expect to have an extensive market share in the supercritical pressure unit market. Another sector of the power industry, nuclear power, is also experiencing rapid growth.Based on the target power generation increases set forth in the eleventh five-year plan of the Chinese government (2006-2010), or the Eleventh Five-Year Plan, the 2006 report issued by the China Valve Industry Association, or the 2006 Report, estimated the demand for valves in the nuclear power industry will reach RMB 3 billion by 2010, with an average annual amount of RMB 0.6 billion from 2006 to 2010. The Eleventh Five-Year Plan also focuses on the development of the petrochemical and oil industries.The Chinese government plans to develop 80-100 mil-mt/year projects, including both build-out and transformation of existing 40-45 mil-mt/year equipment/facilities and construction of new large-scale ethane equipment/facilities. In addition, the government expects that prior to 2010, the newly established large-scale gas pipeline would reach a capacity of above 20,000 KM and crude high-pressure oil pipelines of 5,000 KM will be built during the Eleventh Five-Year Plan period. These large-scale projects have expanded the market for special valves and high-temperature valves for ethane fission gas as well as the market for high-temperature, high-pressure and grind-resistant valves used in large-scale gas projects. We believe that total demand for valves will reach $12 billion by 2010 and will be driven primarily by the energy and water treatment segments with operations and projects in urban centers.The stimulus package being implemented by the Chinese government in response to the global economic crisis is expected to emphasize basic infrastructure construction projects for water, electricity, gas and heat in order to ensure continuous economic development and meet the requirement of improving people’s living standard.We believe that these initiatives should generate strong demand for valves and promising business prospects for the valve industry and our company, especially as China’s valve market keeps growing and developing. We intend to focus our efforts on utilizing our tangible and intangible resources to expand and strengthen our products and increase our market share in response to industry demands. Our Competitive Strengths ·Broad range of products and leading brands.We believe that we have the most comprehensive range of valve products in our industry and enjoy leading market positions based on the estimated market share of our key products, broad brand recognition and a strong reputation for quality and service within the markets we serve. ·Low-cost and high quality manufacturing capabilities.We have daily production capacity for 23 tons of high quality valves and 15 tons of high pressure and high temperature valves. We believe our historical capital investment in manufacturing technologies helps us reduce the costs of producing our products. We focus on manufacturing and selling high quality valves at competitive prices.We believe we have price advantage over most of our competitors. ·Highly experienced and incentivized research and development team. We have a R&D department composed of 122 engineers with many years of experience. We are committed to developing new products and we generally launch a new model every two months. ·Highly experienced, proven management team. We are led by an experienced management team with a long and successful track record, enabling us to recognize and capitalize upon attractive opportunities in our key markets. Our 15most senior members of the management team have an average of over 18 years of experience in the valve industry 2 Table of Contents and have substantial experience in acquisition and integration of businesses, cost management rationalization and efficient manufacturing processes. The management team is led by Siping Fang, the Chairman, President and Chief Executive Officer, who has over20 years of experience in the valve industry. Our Growth Strategy Our primary objectives are to increase profitability, cash flow and revenue while developing and enhancing our position as the leading fluid equipment and pump manufacturer in China.Our strategy for achieving these objectives includes the following key elements: Pursue Strategic Acquisitions.China’s valve market is very fragmented.We anticipate that the fragmented nature of the Chinese valve market will continue to provide opportunities for growth through strategic acquisitions. Our acquisition strategy will continue to focus on entities with (1) fluid products that provide opportunities for us to expand and (2) products that can be marketed through our existing direct sales teams and distribution channels or provide us with new distribution channels for our existing products, thereby increasing marketing and distribution efficiency. Further Penetrate Existing Market Segments. We intend to seek to further penetrate existing market segments to drive sustainable growth by (1) strengthening our existing customer relationships and (2) attracting new customers. We will continue to provide quality products, fulfill logistical requirements and volume demands efficiently and consistently, and provide comprehensive product support from design to after-market customer service. Enter New Market Segments. To drive organic growth from our existing businesses, we intend to continue to leverage our customer relationships to develop or acquire new products and product extensions to enter into new market segments such as nuclear power, oil and chemical markets. High End Product Focus. We will continue to focus on high end valve products, such as high-parameter and special usage valves.Because of our technology and R&D strength, we will continue to focus on high end valve products and pursue higher margins than the industry average.Additionally, we intend to cooperatewith the electricity power design colleges and solicit support from industry associations. Increase in International Sales.We plan to increase our focus on sales into international markets.In the short term, we plan to focus on neighboring developing countries and in the long term, we expect to focus on the United States and Europe. Our Challenges Our ability to successfully operate our business and achieve our goals and strategies is subject to numerous challenges and risks as discussed more fully in the section titled “Risk Factors,” including for example: ·Downturns in the power, petrochemical, oil and water supply industries that we serve; ·Adverse macro-economic, political, regulatory, legal and foreign exchange risks associated with international expansion; ·Domestic and foreign competition; ·Any loss of the key distributors (currently, 8% of our sales comes from our distributors), customers or key members of our senior management; and ·Disruption of supply chains. You should read and consider the information set forth in “Risk Factors” and all other information set forth in this prospectus before investing in our common stock. 3 Table of Contents Corporate Information We are a Nevada holding company for several direct and indirect subsidiaries in China. Our principal operations in China are conducted through High Pressure Valve and Zhengdie Valve, which are held by our direct wholly-owned subsidiary Henan Tonghai Fluid, a PRC company and China Fluid Equipment, a Hong Kong corporation. China Fluid Equipment and Henan Tonghai Fluid have no active business operations other than their ownership of High Pressure Valve and Zhengdie Valve. On November 17, 2008, we established Taizhou Taide Valve Co., Ltd. (“Taizhou Taide”), a new Chinese subsidiary of China Fluid Equipment and a wholly-owned foreign enterprise. Taizhou Taide does not have any active operations. The following chart reflects our organizational structure for our active subsidiaries as of the date of this Prospectus. The address of our principal executive office in China is No. 93 West Xinsong Road, Kaifeng City, Henan Province, People’s Republic of China, 475002. Our telephone number is (86) 378-2925211, and our fax number is (86) 378-2924630. We maintain a website at www.cvalve.net that contains information about us, but that information is not part of this prospectus. The Offering Common stock offered by selling stockholders 17,750,620 shares, including 569,799 shares of common stock that are issuable upon the exercise of warrants held by some of the selling stockholders.This number represents 28.4% of our current outstanding common stock Common stock outstanding before the offering 62,787,401 shares. Common stock outstanding after the offering assuming all warrants are exercised 63,357,200 shares. We will not receive any proceeds from the sale of common stock covered by this prospectus. To the extent that the selling stockholders exercise, for cash, all of the warrants covering the 569,799 shares of common stock registered for resale under this prospectus, we would receive $1,308,000 in the aggregate from such exercises. We intend to use such proceeds for general corporate and working capital purposes. Risk Factors You should read “Risk Factors” for a discussion of factors that you should consider carefully before deciding whether to purchase shares of our common stock. 4 Table of Contents Summary Consolidated Financial Information The following summary consolidated financial data for the years ended December 31, 2008 and 2007 are derived from the audited consolidated financial statements of China Valves and its subsidiaries.This information should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes appearing elsewhere in this prospectus. Our historical results are not necessarily indicative of our results for any future periods. (All amounts, except earnings per share data, in thousands of U.S. dollars) Year Ended December 31, 2008 2007 Revenue 65,948 37,036 Operating expenses 26,482 6,349 Operating profit (616) 8,637 Income taxes 4,379 1,338 Net income (loss) (4,237) 7,143 Earnings (loss) per share (basic and diluted) (0.09) 0.18 As of December 31, 2008 2007 Balance sheet data: Working capital 33,140 9,262 Current assets 65,234 35,759 Total assets 108,744 64,767 Current liabilities 32,094 26,497 Shareholders’ equity 76,650 37,173 Total liabilities and shareholders’ equity 108,744 64,767 5 Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this Prospectus, before making an investment decision. If any of the following risks actually occurs, our business, financial condition or results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. RISKS RELATED TO OUR BUSINESS Our business would be adversely affected by a downturn in government spending related to infrastructure upgrades, repairs and replacements, or by reduced demand in the power, petrochemical, oil or water supply industries. Our business is primarily dependent upon spending on new infrastructure projects, as well as infrastructure upgrades, repairs and replacement, in the power, petrochemical, oil and water supply industries.We are also subject to general economic conditions, the need for large-scale projects, interest rates and government incentives provided for public work projects. We believe that the Chinese stimulus plan will result in an increase in infrastructure projects and an increase in demand for our valve products. If the Chinese stimulus plan does not have its desired effect or if there are declines in the number of projects planned by government agencies, government spending cuts, general budgetary constraints, difficulty in obtaining necessary permits or the inability of government entities to issue debt, sales of our valves may not increase at desired rates. It is not unusual for projects in power, petrochemical, oil or water supply industries to be delayed and rescheduled for a number of reasons, including changes in project priorities and difficulties in complying with environmental and other government regulations. We cannot assure you that economic growth experienced by China will continue or that if it does, that state and local governments will address deferred infrastructure needs. Any significant decline in the project spending in the key industries or governmental spending on infrastructure could have a material adverse effect on our financial condition and results of operations. Our industry is very competitive in China. The domestic market for valve products is fragmented and highly competitive. We compete with over 160 medium-sized, local Chinese valve manufacturers, although we are aware of only two that have similar manufacturing capacities as our company. The number of these companies varies from time to time. While we may have greater resources than our smaller competitors, it is possible that these competitors have better access in certain local markets to customers and prospects and lower production and raw material costs. Some of our valve pro ducts compete on the basis of price and are sold in fragmented markets with low barriers to entry, allowing less expensive domestic producers to gain market share and reduce our margins. Our revenue will decrease if the industries in which our customers operate experience a protracted slowdown. Our products mainly serve as key components in projects and machines operated by our customers which are mostly in the oil, power, water supply, petrochemical, and metallurgy industries. Therefore, we are subject to the general changes in economic conditions affecting those industry segments of the economy. If the industry segments in which our customers operate do not grow or if there is a contraction in those industries, demand for our valve products will decrease.Demand for our products is typically affected by a number of overarching economic factors, including, but not limited to, interest rates, the availability and magnitude of private and governmental investment in infrastructure projects and the health of the overall global economy.If there is a decline in economic activity in China and the other markets in which we operate or a protracted slowdown in industries on which we rely for our sales, demand for our products and our revenue will likewise decrease. Foreign competition is intense and could have a material adverse effect on our financial condition and results of operations. In addition to domestic competition, we face intense competition from foreign competitors. The intensity of foreign competition is affected significantly by fluctuations in the value of the U.S. dollar against Chinese currency and by the level of import duties imposed by the Chinese government on certain products.
